          Case 1:19-cv-02379-KBJ Document 21 Filed 08/26/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  COMMITTEE ON THE JUDICIARY,
  UNITED STATES HOUSE OF
  REPRESENTATIVES,

                                      Plaintiff,

                                                               No. 19-cv-2379 (KBJ)
          v.


  DONALD F. MCGAHN II,

                                     Defendant.


                                NOTICE OF APPEARANCE

       I, Adam Grogg, hereby enter my appearance as counsel in the above-captioned case for the

Committee on the Judiciary of the United States House of Representatives. Please send all future

notices in this matter to me.

                                             Respectfully submitted,

                                             /s/ Adam A. Grogg
                                             ADAM A. GROGG (D.C. Bar No. 1552438)
                                                 Assistant General Counsel
                                             OFFICE OF GENERAL COUNSEL
                                             U.S. HOUSE OF REPRESENTATIVES
                                             219 Cannon House Office Building
                                             Washington, D.C. 20515
                                             Telephone: (202) 225-9700

                                             Counsel for the Committee on the Judiciary,
August 26, 2019                              United States House of Representatives
